Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 07/28/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11 recites “may be analyzed”; the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examination, the Examiner interprets that the ‘fall risk database is analyzed’
 Claim 16 lines 9-10 and claim 20, line 10 both recite “may be analyzed”, and are thus rejected as indefinite under the same rationale.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma US 2020/0187864.
Regarding claim 1, Sharma discloses a medical device system (Fig.1: system 10, [0030]) comprising: 
a medical device (IMD 16) comprising a set of sensors configured to sense a set of signals, wherein the set of sensors (see Fig.3 and [0078] sensors 92) comprises a motion sensor (activity/posture sensor 96 is one or more multi-axis accelerometer for detecting body motion/position) configured to generate a motion sensor signal which indicates a motion of a patient ([0078: 4th sentence]), wherein the set of signals includes the motion sensor signal; and 
processing circuitry (processing circuitry 80) configured to:
identify, based on at least one signal of the set of signals, a time of an event corresponding to the patient (Abstract: 2nd sentence “…a plurality of periods, execute an algorithm…” Also see [0078: last sentence] “…determine an HF risk score or status… may include: activity metric… and fall metric, such as number of falls over a given duration (e.g. six months or one year)…” Also see [0080: last sentence] each event is associated with time of the event, and percent or amount of time over a certain period, a number of episodes or frequency of episodes); 
set a time window based on the time of the event ([0078: last sentence] “risk of fall” and amount of falls events within a given duration); and 
save, to a fall risk database in a memory (memory 82), a set of data including one or more signals of the set of signals so that the fall risk database may be analyzed in order to determine a fall risk score corresponding to the patient, wherein the set of data corresponds to the time window (see [0078] the activity metric and fall metrics are each interpreted to encompass “a set of data” in the claim; and these metrics are used to determine the patient’s risk of falls which is interested as “fall risk score” in the claim).  

Regarding claim 2, Sharma discloses the medical device system of claim 1, wherein the processing circuitry is further configured to analyze data stored in the fall risk database ([0078] see rejection to claim 1 above) in order to determine the fall risk score (“risk of fall”) corresponding to the patient, wherein the fall risk score represents a probability that the patient will fall within a period of time following a current time.  (“risk of fall” represents “a probability that the patient will fall” in the claim. Also see [0123: last sentence] “…a plurality of levels of concern or probability, such as low, medium, and high”)
Regarding claim 3, Sharma discloses the medical device system of claim 2, wherein to analyze the data stored in the fall risk database, the processing circuitry is configured to: 
determine, for each signal of the one or more signals included by the set of data, a change in the respective signal during the window of time; and 
calculate, based on the determined change corresponding to each respective signal of the one or more signals, the fall risk score corresponding to the patient. (see [0143] updating a risk score based on comparisons of false positives and true negatives for a type of parameter within a predetermined duration)
Regarding claim 4, Sharma discloses the medical device of claim 2, wherein the fall risk database stores a plurality of sets of data, wherein the plurality of sets of data comprises the set of data including the one or 41Docket No.: C00014872.US01/1111-852US01 more signals corresponding to the time window, wherein each set of data of the plurality of sets of data is associated with a respective window of time and a respective classification of a set of classifications (see rejections to claims 1 and 2 above), and wherein to analyze the data stored in the fall risk database, the processing circuitry is configured to: 
select one or more sets of data of the plurality of sets of data stored in the fall risk database, wherein the one or more sets of data are associated with a first classification of the set of classifications; and 
calculate, based on the one or more sets of data associated with a first classification, the fall risk score corresponding to the patient. ([0083], especially see [0083:3rd sentence] “…risk status would be classified as a high risk…”) 
Regarding claim 5, Sharma discloses the medical device of claim 4, wherein to analyze the data stored in the fall risk database, the processing circuitry is further configured to: 
select one or more sets of data of the plurality of sets of data corresponding to each classification of the set of classifications; 
calculate, for the one or more sets of data associated corresponding to each classification of the set of classifications, a fall risk sub-score associated with the respective classification; and 
calculate, based on the respective fall risk sub-score corresponding to each classification of the set of classifications, the fall risk score corresponding to the patient. (see [0028-00290, 0078] starting with a popular level algorithm-this is taken to encompass calculating a “sub-score”, then refining/tuning the sensitivity of the algorithm with regard to calculating risk status- see [0105])  
Regarding claim 6, Sharma discloses the medical device of claim 1, wherein the processing circuitry is further configured to: 
identify, based on the at least one signal of the set of signals, the event; 
assign one or more classifications of a set of classifications to the identified event; and 
save the set of data to one or more bins of a plurality of bins within the fall risk database, wherein each bin of the one or more bins corresponds to one of the one or more classifications assigned to the event. (see [0090-0093] regarding classifying cardiac events)
Regarding claim 7, Sharma discloses the medical device of claim 6, wherein the set of classifications include one or more body position change type classifications, and wherein the processing circuitry is configured to: 
identify, based on the motion sensor signal (multi-accelerometer motion signals), a body position change type associated with the event; and 
assign, to the event, a body position change type classification of the one or more body position change type classifications based on the determined body position change type. ([0078:4th sentence] “…sensors 92 may include one or more activity/posture sensors 96 configured to sense an activity level, posture, and/or falls of patient 14, e.g., frequency, severity, and or risk of falls, such as one or more accelerometers, e.g., a multi-axis accelerometer…” Also see [0093] regarding posture determination…)
Regarding claim 8, Sharma discloses the medical device of claim 7, wherein the one or more body position change type classifications include a sit-to-stand classification, a lying-to-stand classification, a lying-to- sit classification, a stand-to-sit classification, a stand-to lying classification, and a sit-to-lying classification. ([0078:4th sentence] “…sensors 92 may include one or more activity/posture sensors 96 configured to sense an activity level, posture, and/or falls of patient 14, e.g., frequency, severity, and or risk of falls, such as one or more accelerometers, e.g., a multi-axis accelerometer…” Also see [0093] regarding posture determination…)
Regarding claim 9, Sharma discloses the medical device of claim 6, wherein the processing circuitry is configured to: 
identify the event as being a body angle change based on the motion sensor signal, wherein the set of classifications include one or more body angle change type classifications; 
determine, based on the motion sensor signal, a body angle of the patient prior to the body angle change; 
determine, based on the motion sensor signal, a body angle of the patient after the body angle change; and 
assign, to the identified body angle change, a body angle classification of the one or more body angle classifications based on the body angle of the patient prior to the body position change and the body angle of the patient after the body position change. ([0093] activity/posture sensor detects activities, postures, and falls of the patient; also see [0143] classification process includes tuning the sensitivity of the algorithm by comparisons of false negative and true negatives.) 
Regarding claim 10, Sharma discloses the medical device of claim 6, wherein the processing circuitry is configured to: 
identify the event as being a cardiac event based on the set of signals, wherein the set of classifications include one or more cardiac event type classifications; 
determine a type of the identified cardiac event; and 
assign, to the identified cardiac event, a cardiac event type classification of the one or more cardiac event type classifications based on the determined type of the cardiac event. (see [0073-0076, 0091-0093] cardiac algorithms determining various cardiac events including at least AF, AT, VF and VT)
Regarding claim 11, Sharma discloses the medical device of claim 10, wherein the one or more cardiac event type classifications include a premature ventricular contraction (PVC) classification, an atrial fibrillation (AF) classification, and a ventricular fabulation classification. (see [0073-0076] cardiac algorithms determining various cardiac events including at least AF, AT, VF and VT)
Regarding claim 12, Sharma discloses the medical device of claim 1, wherein the medical device further comprises: one or more electrodes configured to: 
generate an electrogram (EGM) which represents one or more electrical signals corresponding to a heart of the patient, wherein the set of signals includes the EGM ([0091: last sentence] generates electrograms of heart); and 
generate a tissue impedance signal, wherein the set of signals includes the tissue impedance signal ([0092:2nd sentence] intrathoracic impedance measurements), and 
wherein the processing circuitry is further configured to: 
save, to the fall risk database, the set of data which includes a portion of the EGM corresponding to the time window, a portion of the tissue impedance signal corresponding to the time window, and a portion of the motion sensor signal corresponding to the time window ([0091-0092] correlating patient posture or activity signal with physiologic signals).  
Regarding claim 13, Sharma discloses the medical device of claim 12, wherein the fall risk database stores a plurality of sets of data including the set of data, and wherein to analyze the data stored in the fall risk database, the processing circuitry is configured to:
select one or more sets of data of the plurality of sets of data stored in the plurality of sets of data, wherein each set of data of the selected one or more sets of data includes a respective portion of the motion sensor signal, a respective portion of the EGM, and a respective portion of the tissue impedance signal; and 
calculate, based on the one or more selected sets of data, the fall risk score corresponding to the patient. (see [0078, 0090-0093] The processing circuitry evaluates eight different patient parameters, including electrogram, posture/activity and thoracic impedance, in calculating a risk score) 
Regarding claim 14, Sharma discloses the medical device of claim 13, wherein to analyze the data stored in the fall risk database, the processing circuitry is further configured to: 
identify, for each set of data of the one or more selected sets of data, a plurality of pulse transit time (PTT) intervals, wherein each PTT interval of the plurality of PTT intervals 44Docket No.: C00014872.US01/1111-852US01 represents an amount of time between a depolarization indicated by the respective portion of the EGM and an impedance feature indicated by the respective portion of the impedance signal that occurs after the respective depolarization and before a subsequent depolarization indicated by the respective portion of the EGM; 
determine, based on the plurality of PTT intervals corresponding to each set of data of the one or more sets of data, a PTT change value corresponding to the respective time window, wherein the PTT change value represents a change between one or more PTT intervals in a first section of the respective time window and one or more PTT intervals in a second section of the time window (see [0035-0036] calculating PTT; also see [0068] regarding PTT measurement); and 
calculate, based on the PTT change value corresponding to each set of data of the one or more sets of data, the fall risk score corresponding to the patient. ([0068] correlating activity/posture and PTT measurements to determine cardiac status)
Regarding claim 15, Sharma discloses the medical device of claim 13, wherein to analyze the data stored in the fall risk database, the processing circuitry is further configured to: 
identify, based on the portion of the EGM corresponding to each set of data of the one or more sets of data, a heart rate of the patient over a duration of the respective time window ([0035] generate electrograms and heart rate vaiability); 
determine, based on the heart rate of the patient over a duration of each respective time window, a heart rate change value corresponding to the respective time window, wherein the heart rate change value represents a change between a heart rate of the patient in a first section of the respective time window and a heart rate of the patient in a second section of the respective time window ([0049, 0059, 0068, 0080, 0091, 0104] heart rate variability data); and 
calculate, based on the heart rate change value corresponding to each set of data of the one or more sets of data, the fall risk score corresponding to the patient. ([0042, 0049, 0059, 0068, 0080, 0091, 0104] correlating heart rage variability and activity/posture data to determine risk score).
Claims 16-19 are rejected by Sharma under the same rationale as discussed to claim 1 above. 
Claim 20 is rejected by Sharma under the same rationale as discussed to claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pathak US 2017/0213145 A1 discloses a method of predict the fall risk of a user using machine learning model; see Figs. 1-2.
Dunias et al. US 2019/0214146 A1 discloses a method of detecting and predicting out of bed conditions and falling

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	June 16, 2022